DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because terms such as “No Hassle Bedding System” and “consists of”.  Correction is required.  See MPEP § 608.01(b).
The use of the terms such as “BedBand”, “SheetLock”, “QuickZip”, “Nova Duvet”, “Easy-fit Duvet”, “Simplified Bedding”, “Smart Bedding””, “Beddy’s Zipper Bedding”, “Zipit Bedding” (see paragraphs [0004] – [0013]) and Velcro (hook and loop fastener) which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 
Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, consistent terminology is not used throughout the claim rendering the claim unclear. Line 2 recites “a matching flat mattress pad and/or flat bottom sheet”. However, lines 3 and 4 recites “fitted/bottom sheet and/or mattress pad”. These terms appear to be attempted equivalents but are not recited equivalently. Furthermore, it is unclear whether a “fitted/bottom sheet” is a fitted sheet, a bottom sheet, or a fitted bottom sheet. Similarly, “a mattress” in line 3 and “a mattress” in line 4 appear to be referring to the same 
Regarding claim 2, it is unclear how the “mattress-free strap system” is a “version of the same” when the invention recited in claim 1 is mutually exclusive to the invention recited in claim 2. Furthermore, it is unclear which limitations from claim 1 are intended to be imported into claim 2 because a dependent claim requires all the limitations of the independent claim. In this case, “a version of the same” implies that not all features of claim 1 are imported into claim 2. 
Regarding claim 2, “a matching flat mattress pad and or a flat bottom sheet” in line 3 and “fitted/bottom sheet and/or mattress pad” in lines 4 to 5 appear to be referring the same limitations of claim 1. However, the limitations of claim 2 are not in proper antecedent form (i.e. utilizing “the” or “said” before the limitation).
Regarding claim 3, as discussed above, consistent terminology and proper antecedence is not utilized in reference to the claims upon which claim 3 depends. Furthermore, claim 3 is structured as depending on claim 2. However, the “straps on a mattress” appears to be only referring to the “built-in strap system” of claim 1 and not the “mattress-free strap system” of claim 2.
Regarding claim 4, lines 1-2 recite “the matching blanket/comforter/duvet/quilt/etc”. However, there is no antecedent basis for this limitation. Furthermore, the metes and bounds of “the matching blanket/comforter/duvet/quilt/etc” is not established in the claim. It is not clear whether a blanket, comforter, duvet, and quilt are all required, a combination of some of the bedding is required, or only one of the bedding items is required. Furthermore, it is unclear 
Regarding claim 4, lines 2-3 recite “the assembling”. However, there is no antecedent basis for this limitation. Furthermore, line 3 “a blanket/comforter/duvet/quilt/etc” appears to be reciting the same structure as in line 2 but is not presented in proper antecedent form.
Regarding claim 4, the term “a simple way” is unclear because the term “simple” can be construed in different ways to different people.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends upon claim 1, however, claim 2 recites a mutually exclusive invention. The strap system cannot simultaneously be “built-in” as in claim 1 and “mattress-free” as in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of compact prosecution, claim 2 will be treated as an independent claim.
Claims 1-4 have been reviewed to the extent possible, however, other errors may exist. Claims 1-4 are examined in view of the art as best understood, in light of the aforementioned errors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenuta et al. (U.S. Patent No. 5,482,852 – herein referred to as Tenuta).
Regarding claim 1, Tenuta teaches in Figures 1-5 a mattress (12) with built-in strap system containing extended split off-mattress straps (24) that can secure a matching flat mattress pad (38) and/or a flat bottom sheet (by connectors 54, 56), achieving the goal of stopping fitted/bottom sheet and/or mattress pad from popping off a mattress and no lifting a mattress in order to change fitted/bottom sheet and/or mattress pad.  
Regarding claim 3, Tenuta teaches in Figures 1-5 the strap system of claim 1, wherein matching flat mattress pad and flat 15bottom sheet with built-in loops (54) to attach to the corresponding extended split off-mattress straps on a mattress (by connecting to fittings 56).  
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bond (U.S. Patent No. 5,732,424).
Regarding claim 2, Bond teaches in Figures 2-3 a mattress-free strap 10system (13) that can be mounted onto a strap-free mattress (M), which consequently can secure a matching flat mattress pad and/or a flat bottom sheet (10), achieving the goal of stopping fitted/bottom sheet and/or mattress pad from popping off a mattress and no lifting a mattress in order to change fitted/bottom sheet and/or mattress pad (by fasteners 14, 15).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swihart et al. (U.S. Publication No. 2009/0178197 – herein referred to as Swihart).
Regarding claim 4, Swihart teaches in Figure 5 a flat/top sheet (300) with built-in ribbons and the matching blanket/comforter/duvet/quilt/etc (400) with built-in loops ([0027] “fastener 307 may be substantially similar to fastener 206”; [0018] “fastener 206 may comprise any suitable fastening device for securing fitted sheet 200 to top sheet 300 and/or comforter 400, such as…lace and eyelet”; “lace” is equivalent to ribbon and “eyelet” is equivalent to loop) that enable the assembling of a flat/top sheet to a blanket/comforter/duvet/quilt/etc, achieving the goal of preventing a flat/top sheet 20from bunching up and keeping the blanket/comforter/duvet/quilt/etc clean in a simple way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond.
Regarding claim 3, Bond the strap system of claim 2, wherein matching flat mattress pad and flat 15bottom sheet with built-in fasteners to attach to the corresponding extended split off-mattress straps on a mattress. Bond specifies in column 3, lines 2-5 that the fasteners (14 and 15) are snaps. However, Bond also teaches in column 3, lines 45-50 that “in place of the snap fasteners 16 and 17, loop and pile fasteners 24 of the “Velcro”TM type are used. Therefore, Bond finds that snap and loop and pile fasteners are substantial equivalents for fastening disparate bedding items together. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the snaps (14, 15) of Bond with loop and pile fasteners (24) because they are substantial equivalents and the substitution would predictably result in the straps (13) being removably secured to the cover (10), as desired. Furthermore, the particular location of the loop versus the pile of the fastener is not pertinent, so placing the loop portion on the flat bottom sheet (10) would have been within the skill level of a person having ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon (see attached Notice of References Cited PTO-892) is considered pertinent to applicant's disclosure as disclosing similar strap and/or bedding configurations.
Examiner recommends reviewing the prior art of record to note the format of the claims and specification. Examiner also notes the Inventors Assistance Center can be reached at 800-786-9199 for assistance in general patent procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/20/2021